—Appeal by the defen*502dant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered September 17, 1996, convicting him of robbery in the second degree, burglary in the second degree, and robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The original indictment, as well as the court’s amendment of the indictment, were proper. Each accusatory instrument contained all of the required elements for a valid indictment (see, People v Iannone, 45 NY2d 589, 598). The indictment, as amended, reflected the statutory language as well as the actual charge voted upon by the Grand Jury (see, People v Penna, 261 AD2d 641). The amendment did not change the theory of the case or otherwise prejudice the defendant on the merits (see, People v Shapiro, 227 AD2d 506; People v Roseboro, 182 AD2d 784). Furthermore, there is no doubt that the crime charged in the amended indictment was the same criminal transaction for which the Grand Jury intended to indict the defendant, as the nature of the crime as well as the underlying facts were the same (see, People v Spann, 56 NY2d 469, 473-474; People v Barbaran, 118 AD2d 578).
The defendant’s remaining contentions are either unpreserved for appellate review, without merit, or relate to errors that are harmless in light of the overwhelming evidence of guilt (see, People v Crimmins, 36 NY2d 230). Sullivan, J. P., S. Miller, Friedmann and Schmidt, JJ., concur.